DETAILED ACTION
This is in response to Application # 17/039,004.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by “Study of Separation of NR Control Plane (CP) and User Plane (UP) for split option 2”, 3GPP TR 38.806, v15.0.0, December, 2017 (included in IDS; hereafter 3GPP).

Regarding Claim 1,


transmitting a first message to a second wireless communication node requesting to either establish or modify a context of a data radio bearer (DRB) [3GPP: Sec. 5.6.3.1; p. 8; DRB setup: this procedure allows the CU-CP to setup DRBs in the CU-UP, including the QoS-flow to DRB mapping configuration; DRB modification: this procedure allows the CU-CP to modify DRBs in the CU-UP, including the modification of the QoS-flow to DRB mapping configuration; the DRB Setup and DRB Modification functions might be used by the CU-CP to inform the CU-UP about the reflective QoS configuration in favor of a dedicated procedure; Sec. 5.8.2; p. 11; T-CU-CP sends the E1AP BEARER SETUP message to T-CU-UP, including information for security configuration and QoS-flows to DRB mapping, and DU-DL-TEID; Sec. 5.8.2; p. 12; S-CU-CP sends the EIAP BEARER MODIFICATION message to S-CU-UP; the E1AP BEARER MODIFICATION message may include the RNL/TNL information for the data forwarding tunnels (if applicable)]; and 

receiving a second message from the second wireless communication node indicating that the context of the DRB has been established or modified at the second wireless communication node [3GPP: Sec. 5.8.2; p. 11; T-CU-UP applies the configuration received from T-CU-CP; then, T-CU-UP sends the E1AP BEARER SETUP RESPONSE message to T-CU-CP; Sec. 5.8.3; p. 14; T-CU-UP sends the E1AP BEARER SETUP RESPONSE message to T-CU-CP including at least E1 UL TNL address of each DRB, and NG DL TNL address towards NGC], 

wherein the first message comprises first user plane address information of the DRB which comprises a S1 Uplink (UL) General Packet Radio Service Tunneling Protocol (GTP) Tunnel Endpoint Identifier (TEID) or a NG UL GTP TEID [3GPP: Sec. 5.9; p. 15; the CU-CP selects CU-UP and sends ElAP message UE BEARER SETUP REQUEST; for SCG bearer, the message includes information for setup GTP-U tunnel with EPC (e.g., S1 UL TNL address) and security configuration etc.], and 

the second message comprises second user plane address information of the DRB which comprises: a F1 UL GTP TEID at the second wireless communication node, and a S1 Downlink (DL) GTP TEID or a NG DL GTP TEID at the second wireless communication node [3GPP: F1 UL GTP TEID == F1 UL TNL address; S1 DL GTP-TEID == S1 DL TNL address; NG DL GTP TEID == NG DL TNL address; Sec. 5.8.3; p. 14; T-CU-UP sends the E1AP BEARER SETUP RESPONSE message to T-CU-CP including at least E1 UL TNL address of each DRB, and NG DL TNL address towards NGC; Sec. 5.9; p. 15; the CU -UP applies the configurations provided by the CU –CP; it sends back E 1 AP message UE BEARER SETUP RESPONSE, including at least S1 DL TNL address and F1 UL TNL address for SCG bearer; Sec. 5.8.3; p. 13; the CU-UP would provide the UL GTP TEID to the CU-CP, after step 3 when the XnAP HANDOVER REQUEST is sent; Sec. 5.8.2; p. 11; the CU-CP acquires detailed knowledge of the CU-UPs (including the UL GTP TEID) via configuration (e.g., during the E1 setup phase); Sec. 5.7; p. 10; in case that the CU-UP allocates the UL TEIDs, 

Regarding Claim 2,
wherein: the first wireless communication node functions as a control plane of a central unit; and the second wireless communication node functions as a user plane of the central unit [3GPP: Sec. 6.2.2; p. 18; dedicated CU-CP and CU-UP parts may be located in one common or separated central entities; the CU-CP is centralized to coordinate the operation of several DUs; the CU-UP is centralized to provide a central termination point for UP traffic in dual-connectivity (DC) configurations]. 

Regarding Claim 3,
comprising: in response to receiving a request, transmitting the first message to the second wireless communication node [3GPP: Sec. 5.8.3; p. 14; S-DU employs the F1AP UL RRC TRANSFER message to forward the RRC measurement report to S-CU-CP; S-CU-CP takes the handover decision, based on the content of the RRC masurement report; S-gNB (S-CU-CP) sends the XnAP HANDOVER REQUEST message to T-gNB (T-CU-CP), passing necessary information to prepare the handover at the target side; T-CU-CP sends the El-AP BEARER SETUP message to T-CU-UP, including information for security configuration and QoS-flows to DRB mapping]. 

Regarding claims 8-9, which recite the same claim limitations as those in claims 1-2 above, the same rationale of rejection as presented for claims 1-2 is applicable.

Regarding claims 14-16, which recite the same claim limitations as those in claims 1-3 above, the same rationale of rejection as presented for claims 1-3 is applicable.

Regarding claims 18-19, which recite the same claim limitations as those in claims 1-2 above, the same rationale of rejection as presented for claims 1-2 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-7, 10-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Shi (US 2020/0374689).

Regarding Claim 4,
3GPP teaches that The CU-CP sends E1AP message UE BEARER MODIFICATION REQUEST to the CU-UP, including at least F1 DL TNL address of DU for SCG bearer.  The CU-UP confirms the modification of the TNL address.  By X2AP message SgNB ADDITION REQUEST ACKNOWLEDGE, the CU-CP provides the new radio resource of SCG to the MeNB.  For SCG bearers, the CU-CP provides the new radio resource of the SCG together with S1 DL TNL address information for the respective E-RAB and security algorithm, for split bearers together with X2 DL TNL address information [3GPP: Sec. 5.9; p. 15].

However, 3GPP does not explicitly teach that wherein the second user plane address information of the DRB further comprises at least one of: a X2 DL Forwarding GTP TEID or a Xn DL Forwarding GTP TEID; or a X2 UL Forwarding GTP TEID or a Xn UL Forwarding GTP TEID.

POSITA would have considered the option in Shi of a user plane node assigning data forwarding addresses and would have incorporated that in 3GPP’s CU-UP node.


wherein the second user plane address information of the DRB further comprises at least one of: a X2 DL Forwarding GTP TEID or a Xn DL Forwarding GTP TEID; or a X2 UL Forwarding GTP TEID or a Xn UL Forwarding GTP TEID [Shi: 0327; if data forwarding is supported, and the data forwarding addresses are assigned by the user plane node, before the control plane node receives the data forwarding addresses, the control plane node sends a data forwarding instruction to the user plane node, where the data forwarding instruction is used to instruct the user plane node to forward downlink data; 0324; if data forwarding is supported, the third message further carries a data forwarding address of the X2 interface; 0323; SgNB addition request ACK message carries the X2 UL GTP tunnel endpoint and the S1 DL GTP tunnel endpoint; it should be understood that the tunnel endpoints may be in a one-to-one correspondence with bearers, sessions, and/or QoS flows]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of 3GPP and Shi in order to reduce cost for performing network extension [Shi: 0003].

Regarding Claim 5,
wherein the first message indicates whether the first wireless communication node is serving a user equipment device via Dual Connectivity (DC), and whether a Packet Data Convergence Protocol (PDCP) of the DRB is located in the first wireless communication node [Sec. 5.9; p. 16; the MeNB may take actions to minimize service CU-CP needs to forward SN Status to CU-UP where PDCP-U is located; Sec. 3; p. 5; the control plane part of the PDCP protocol is located in CU-CP]. 

Regarding Claim 6,
wherein in response to the first message indicating that the first wireless communication node is serving the user equipment device via the DC and the PDCP of the DRB is located in the first wireless communication node, the first user plane address information of the DRB further comprises: a DL GTP TEID in a Master Node (Mnode) [3GPP: the CU-CP sends E1AP message UE BEARER MODIFICATION REQUEST to the CU-UP, including at least F1 DL TNL address of DU for SCG bearer; the CU-UP confirms the modification of the TNL address; by X2AP message SgNB ADDITION REQUEST ACKNOWLEDGE, the CU-CP provides the new radio resource of SCG to the MeNB; for SCG bearers, the CU-CP provides the new radio resource of the SCG together with S1 DL TNL address information for the respective E-RAB and security algorithm, for split bearers together with X2 DL TNL address information]. 

Regarding Claim 7,
3GPP teaches that for SCG bearers, the CU-CP provides the new radio resource of the SCG together with S1 DL TNL address information for the respective E-RAB and security algorithm, for split bearers together with X2 DL TNL address information [3GPP: Sec. 5.9; p. 15].



Shi teaches:
wherein in response to the first message indicating that the first wireless communication node is serving the user equipment device via the DC and the PDCP of the DRB is located in the first wireless communication node, the second user plane address information of the DRB further comprises: a X2 UL GTP TEID or a Xn UL GTP TEID in the Secondary Node (Snode) [Shi: 0327; if data forwarding is supported, and the data forwarding addresses are assigned by the user plane node, before the control plane node receives the data forwarding addresses, the control plane node sends a data forwarding instruction to the user plane node, where the data forwarding instruction is used to instruct the user plane node to forward downlink data; 0324; if data forwarding is supported, the third message further carries a data forwarding address of the X2 interface; 0323; SgNB addition request ACK message carries the X2 UL GTP tunnel endpoint and the S1 DL GTP tunnel endpoint; it should be understood that the tunnel endpoints may be in a one-to-one correspondence with bearers, sessions, and/or QoS flows]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of 3GPP and Shi in order to reduce cost for performing network extension [Shi: 0003]. 
Regarding claims 10-13, which recite the same claim limitations as those in claims 4-7 above, the same rationale of rejection as presented for claims 4-7 is applicable.

Regarding claim 17, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented for claim 4 is applicable.

Regarding claim 20, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented for claim 4 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sirotkin (US 2020/0178326) teaches that The processing circuitry may be further configured to initiate a bearer context setup procedure to establish a bearer context in the gNB-CU-UP by sending a bearer context setup request message from the gNB-CU-CP to the gNB-CU-UP over the E1 interface [Sirotkin: 0197].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468